Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed 01/22/2021 is entered.
	Claims 26-46 are currently pending.
The Drawings filed 01/22/2021 are approved by the examiner.
The IDS statement filed 01/22/2021 has been considered. An initialed copy accompanies this action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention (“Composition”) is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following titles are suggested: “Stabilizing Antioxidative Composition” or “Antioxidative Composition”.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 26-36, 42, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,048,946.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite compositions comprising tris(2-t-butylphenyl) phosphite.  
As to claim 26, the patented claims recite a composition comprising a mixture of phosphites comprising a tris(monoalkylaryl)phosphite where tris(2-tert-butylphenyl)phosphite is recited as a species of phosphite in dependent claim 7 (see claim 1 and 7).  Although the patented claims fail to explicitly recite the composition does not contain any tris(2,4-di-t-butylphenyl)phosphite, such a limitation would be obvious to a person of ordinary skill in the art from the recited claims since the patented claims merely require at least one phosphite and the tris(2-tert-butylphenyl)phosphite species is recited in the alternative from the tris(2,4-di-t-butylphenyl)phosphite species (claim 7).  It would be within the purview of a person of ordinary skill in the art to select merely one of the recited phosphite species, e.g., tris(2-tert-butylphenyl)phosphite the species, to meet the recited tris(monoalkylaryl)phosphite component of the patented claims, and such a selection of merely a tris(2-tert-butylphenyl)phosphite as the tris(monoalkylaryl)phosphite reads on the lack of tris(2,4-di-t-butylphenyl)phosphite in the composition.  
As to claims 27-29, although the patented claims fail to recite the composition does not contain an arylphosphite having an alkyl or t-butyl group in the para-position or does not contain any di(2-t-butylphenyl)monophenyl phosphite, such claim limitations would be obvious to a person of ordinary skill in the art from the recited claims from claim 1’s limitation:

    PNG
    media_image1.png
    372
    483
    media_image1.png
    Greyscale

indicating all phenyls must be substituted and not all phenyls need contain a para-substitution so long as one of the ortho-positions are substituted instead.
	As to claims 30 and 32-36, the patented claims recite a composition comprising a mixture of phosphites comprising a tris(monoalkylaryl)phosphite where tris(2-tert-butylphenyl)phosphite is recited as a species of phosphite in dependent claim 7 (see claim 1 and 7).  The remaining limitation in the claim that the composition or tris(2-t-butylphenyl) phosphite is prepared by adding 2-t-butylphenol to a phosphorus trihalide is a product-by-process limitation.  Product-by-process limitations are not limited to the recited process steps except to the extent they suggest structure of the composition, and, in the instant case, the remainder of the claim already recite limitations that fully describe the structure of the composition/compound (e.g., the mere presence of tris(2-t-butylphenyl) phosphite).  Thus, the product-by-process limitations are extended little patentable weight and the patented limitation meets the claims.  
As to claim 31, although the patented claims fail to recite the composition does not contain any di(2-t-butylphenyl)monophenyl phosphite, such claim limitations would be obvious to a person of ordinary skill in the art from the recited claims from claim 1’s limitation:

    PNG
    media_image1.png
    372
    483
    media_image1.png
    Greyscale

As to claim 42, the patented claims recite compositions(s) which read on the antidegradant blend (the recited composition of patented claim 1, itself, and a stabilized polymer composition of patented claim 8).
As to claim 43, the patented claims recite a composition comprising an aminic oxidant (amine, claims 1-6).
Claim Objections
Claim 46 is objected to because of the following informalities:  
Claim 46 is objected to because the claim fails to end with a period and is therefore not in proper form (see the end of limitation “a” at “; and compositions thereof.”).  Applicant is required to amend the claim such that it properly ends with a period. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See also MPEP 608.01(m).
Also in claim 46, Applicant is suggested to amend the plurality of the antioxidant terminology in order to improve grammar/clarity in the claim: “a semi-hindered phenolic antioxidants” should read as “a semi-hindered phenolic antioxidant”; “a hindered phenolic antioxidants” should read as “a hindered phenolic antioxidant”; “sulphur-containing antioxidants” should read as “a sulphur-containing antioxidant”; and “aminic antioxidants” should read as “an aminic antioxidant”. 
Also in claim 46, the antioxidant species “2,2’thiodiethylene bis[3(3,5-di-t-butyl-4-hydroxyphenyl)propionate]” recited in both in limitations “c” and “d” appear to be missing hyphens in order for the compounds to be named completely and correctly.  “2,2’thiodiethylene bis[3(3,5-di-t-butyl-4-hydroxyphenyl)propionate]” should be amended in both limitations to read as “2,2’-thiodiethylene-bis[3(3,5-di-t-butyl-4-hydroxyphenyl)propionate]”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 45 recites the antidegradant blend recites one or more additional additives (the limitations are concluded by the conjunction (and/or”).  One of the limitations recites the presence of “a secondary inorganic antioxidant selected from the group consisting of …”.  The problem here is it is unclear whether the “secondary inorganic antioxidant” is the same or different from the “an inorganic antioxidant” recited in parent claim 44.  There are at least two interpretations for the limitation, which renders the claim indefinite.  E.g., 1) the secondary inorganic antioxidant of the instant claim is the inorganic antioxidant of the parent claim, or 2) the secondary inorganic antioxidant of the instant claim is another antioxidant, i.e., a secondary antioxidant, in addition to the inorganic antioxidant, i.e., a primary antioxidant, of the parent claim.  This problem could have been introduced because of a shift in terminology between the claims; if Applicant intended for the secondary inorganic antioxidant to be the inorganic antioxidant of the parent claim, Applicant could amend the term “a secondary inorganic antioxidant” to read as “an inorganic antioxidant” to maintain the terminology between the two claims like the other buffering agent, metal carboxylate, and inorganic acid scavenger terms clearly set forth.  
Also in claim 45, the term “like” to describe “hydrotalcite-like compounds” in the claim is a relative term which renders the claim indefinite. The term “hydrotalcite-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The problem here is the addition of the word “like” to an otherwise definite expression (a hydrotalcite compound) extends the scope of the expression so as to render it indefinite.  It is unclear what “like” is intended to convey.  See also MPEP 2173.05(b). 
	Appropriate correction/clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 42 recites “An antidegradant blend comprising the stabilizing antioxidative composition according to claim 26.”  The problem here is the antidegradant blend of claim 42 and stabilizing antioxidative composition of claim 26 appear to synonymously describe the same composition (one comprising tris(2-t-butylphenyl) phosphite) since claim 42 does not set forth a further limitation, and therefore fails to further limit the subject matter of the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The claims are drawn to various compositions/compounds comprising tris(2-t-butylphenyl) phosphite.  Some of the claims recite limitations as to how the tris(2-t-butylphenyl) phosphite is prepared (see claims 30, 32-36, 39, and 40), which are product-by-process limitations.  Product-by-process limitations are not limited to the recited process steps except to the extent they suggest structure of the composition.  In the instant case, the product-by-process claims recite limitations (or depend on other claims reciting limitations) that fully describe the structure of the composition/compound (e.g., claims 30 and 32-36 merely require the presence of tris(2-t-butylphenyl) phosphite and claims 39 and 40 merely require the presence of tris(2-t-butylphenyl) phosphite having a purity of at least about 98%), and the product-by-process limitations are extended little patentable weight.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Claim 46 recites the term “TOTBP” in the limitation “an organic phosphite antioxidant other than TOTBP selected from the group consisting of …”.  It is noted “TOTBP” is clearly defined in the specification as an alternative term/abbreviation for tris(2-t-butylphenyl) phosphite (see “[h]ereinafter tris(2-t-butylphenyl) phosphite (CAS 31502-36-0) will also be referred to as TOTBP” at the bottom of page 1 and the top of page 2 of the specification).  Accordingly, the limitation to TOTBP in claim 46 is clearly synonymous and clearly refers to the “tris(2-t-butylphenyl) phosphite” component of claim 46’s parent claims.  
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 26-36 and 42 are rejected under 35 U.S.C. 102(a1) as being anticipated by Haberlein (EP 26893 A1).  Applicant has filed and English language machine translation of the reference appended to the supplied copy of the reference.
As to claim 26 and 42, Haberlein teaches a stabilizing antioxidative composition and antidegradant blend (stabilizer for thermoplastics, para. 0012) comprising tris(2-t-butylphenyl) phosphite (para. 0009-0011 and 0014-0015).  Regarding the limitation that the composition does not contain any tris(2,4-di-t-butylphenyl) phosphite, the high purity tris(2-t-butylphenyl) phosphite directly and/or inherently meets this claimed limitation.  The reference teaches the tris(2-t-butylphenyl) phosphite is present as a “pure phosphite”, is completely silent to the presence of any tris(2,4-di-t-butylphenyl) phosphite, and reference specifically reacts phosphorus trichloride with 2-tert-butylphenol followed by a recrystallization step to purify the crude product (para. 0014-0015); the presence of 2,4-ditert-butylphenol would be necessary for tris(2,4-di-t-butylphenyl) phosphite to be formed in the reference’s reaction. 
As to claims 27 and 28, the reference’s high purity tris(2-t-butylphenyl) phosphite directly and/or inherently meets the claimed limitations that the composition does not contain any arylphosphite having a t-butyl group or alkyl group in the para position with respect to the phosphite group for substantially the same reasons as set forth with regard to claim 26 above.  The reference teaches the tris(2-t-butylphenyl) phosphite is present as a “pure phosphite”, is completely silent to the presence of any tris(4/para-substituted alkylphenyl) phosphite, and the reference specifically reacts phosphorus trichloride with 2-tert-butylphenol (an ortho-substituted compound) followed by a recrystallization step to purify the crude product (para. 0014-0015); the presence of a 4-alkylsubstituted-butylphenol (a para-substituted compound) would be necessary for a para-alkylphenyl-containing phosphite to be formed in the reference’s reaction. 
As to claim 29, the reference’s high purity tris(2-t-butylphenyl) phosphite directly and/or inherently meets the claimed limitations that the composition does not contain any di(2-t-butylphenyl) monophenyl phosphite for similar reasons as set forth with regard to claim 26 above.  The reference teaches the tris(2-t-butylphenyl) phosphite is present as a “pure phosphite”, is completely silent to the presence of any di(2-t-butylphenyl) monophenyl phosphite, and the reference specifically adds and reacts excess 2-tert-butylphenol relative to the phosphorus trichloride for several additional hours in the initial reaction (para. 0014-0015).  
As to claim 30, Haberlein teaches a stabilizing antioxidative composition (stabilizer for thermoplastics, para. 0012) comprising tris(2-t-butylphenyl) phosphite (para. 0009-0011 and 0014-0015).  The remaining limitation in the claim that the composition or tris(2-t-butylphenyl) phosphite is prepared by adding 2-t-butylphenol to a phosphorus trihalide is a product-by-process limitation.  As described above, product-by-process limitations are not limited to the recited process steps except to the extent they suggest structure of the composition, and, in the instant case, the remainder of the claim already recite limitations that fully describe the structure of the composition/compound (e.g., the mere presence of tris(2-t-butylphenyl) phosphite).  Thus, the product-by-process limitations are extended little patentable weight and Haberlein meets the claims.  
As to claim 31, the reference’s tris(2-t-butylphenyl) phosphite directly and/or inherently meets the claimed limitations that the composition does not contain any di(2-t-butylphenyl) monophenyl phosphite for similar reasons as set forth with regard to claim 26 above.  The reference teaches the tris(2-t-butylphenyl) phosphite is present as a “pure phosphite”, is completely silent to the presence of any di(2-t-butylphenyl) monophenyl phosphite, and the reference specifically adds and reacts excess 2-tert-butylphenol relative to the phosphorus trichloride for several additional hours in the initial reaction (para. 0014-0015).  
As to claims 32-36, these claims are product-by-process claims.  As described above, product-by-process limitations are not limited to the recited process steps except to the extent they suggest structure of the composition, and, in the instant case, parent claim 30 already recite limitations that fully describe the structure of the composition/compound (e.g., the mere presence of tris(2-t-butylphenyl) phosphite).  Thus, the product-by-process limitations are extended little patentable weight and Haberlein meets the claims.  

Claims 37-41 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Haberlein (EP 26893 A1).  Applicant has filed and English language machine translation of the reference appended to the supplied copy of the reference. 
As to claims 37 and 38, Haberlein teaches high purity crystalline tris(2-t-butylphenyl) phosphite (para. 0006-0007).  The reference teaches a working example that recrystallizes a produced/crystallized tris(2-t-butylphenyl) phosphite where the recrystallization gives a “pure phosphite” (para. 0014-0015).  This reads on and anticipates the claimed tris(2-t-butylphenyl) phosphite having a purity of at least about 98% or 99% as claimed. 
In the event the pure tris(2-t-butylphenyl) phosphite of the reference fails to sufficiently meet the claimed purities under the meaning of anticipation, the claimed purities would nevertheless be obvious to a person of ordinary skill in the art.  The reference indicates the high purity is obtained by recrystallizing a crystallized tris(2-t-butylphenyl) phosphite by using an easily removable alcohol (para. 0009-0011 and 0014-0015).  At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed purities from the teachings of Haberlein by varying the selection of the recrystallizing alcohol solvent and relative amount to obtain the best recrystallization purity and/or provide an additional recrystallizing step with the reasonable expectation that such an operation would continue to purify the tris(2-t-butylphenyl) phosphite product. 
As to claims 39 and 40, these claims are product-by-process claims.  As described above, product-by-process limitations are not limited to the recited process steps except to the extent they suggest structure of the composition, and, in the instant case, parent claim 37 already recite limitations that fully describe the structure of the composition/compound (e.g., purity of at least about 98%).  Thus, the product-by-process limitations are extended little patentable weight and Haberlein meets the claims.  
As to claim 41, Haberlein teaches a stabilizing antioxidative composition comprising the tris(2-t-butylphenyl) phosphite (the tris(2-t-butylphenyl) phosphite is used as a stabilizer for thermoplastics, para. 0012).
Claims 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Haberlein (EP 26893 A1) as applied to claims 26-36 and 42 above, and further in view of Zinke et al. (US 4,187,212, hereinafter Zinke).
The disclosure of Haberlein is relied upon as set forth above.
Haberlein teaches a stabilizing antioxidative composition/antidegradant blend comprising tris(2-t-butylphenyl) phosphite (Haberlein teaches incorporating a highly pure tris(2-t-butylphenyl) phosphite as a stabilizer for thermoplastics), as described above.
Haberlein fails to teach the presence of additional components that read on the claimed further components of claims 43-46. 
However, Zinke teaches a stabilization system for stabilizing polyolefins comprising a triarylphosphite and an antioxidant that displays a surprising degree of effectiveness in preventing polyolefins against degradation reactions and cross-linking reactions (abstract and col. 1 lines 45-65).  Zinke teaches tris(2-tert-butylphenyl) phosphite is a preferred phosphite compound suitable for the system (col. 2 lines 26-30) and a phenolic antioxidant is a preferred antioxidant (abstract and col. 2 line 38 to col. 3 line 24).  The disclosed phenolic antioxidant genus reads on the claimed phenolic antioxidant of claim 43.  Zinke teaches 2,2’-methylenebis(6-t-butyl-4-methylphenol (disclosed as “2,2’-methylene-bis(6-tert-butyl-4-methylphenol)”) as an exemplary bisphenol phenolic antioxidant (col. 2 lines 43-44), which reads on the semi-hindered phenolic antioxidant of claim 46.  Zinke further teaches the addition for further additives useful in the composition (col. 4 lines 9-11) including N,N’-diphenyl-p-phenylenediamine as an aminoaryl additive (col. 4 lines 12-15), which reads on the claimed aminic antioxidants of claims 43 and 46, and metal stearates as basic co-stabilizers (col. 5 lines 37-40), which read on the claimed metal carboxylates of claim 44 and 45.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitations from providing/combining the antioxidant and additives taught by Zinke with the highly pure tris(2-t-butylphenyl) phosphite of Haberlein in order to obtain a stabilization system for polyolefins/thermoplastics having effectiveness in preventing polyolefins/thermoplastics against degradation reactions and cross-linking reactions.  Note that this set forth combination of Haberlein’s tris(2-t-butylphenyl) phosphite and Zinke’s additives alternatively reads on and meets the antidegradant blend of claim 42.

Claims 26-29 and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 8,048,946, hereinafter Hill). 
As to claim 26, Hill teaches a stabilizing antioxidative composition (antioxidant composition, abstract) comprising tris(2-t-buytylphenyl) phosphite (tris(2-tert-butylphenyl)phosphite is an exemplary preferred species of phosphite in the composition, col. 7 lines 21-24 and claim 7).
Although Hill fails to explicitly teach the composition does not contain any tris(2,4-di-t-butylphenyl)phosphite, such a limitation would be obvious to a person of ordinary skill in the art from the recited claims since the patented claims merely require at least one phosphite and the tris(2-tert-butylphenyl)phosphite species is recited in the alternative from the tris(2,4-di-t-butylphenyl)phosphite species (col. 7 lines 1-40 and claim 7).  At the time of the effective filing date, it would be within the purview of a person of ordinary skill in the art to select merely one of the recited phosphite species, e.g., tris(2-tert-butylphenyl)phosphite the species, to meet the recited tris(monoalkylaryl)phosphite component of the patented claims, and such a selection of merely a tris(2-tert-butylphenyl)phosphite as the tris(monoalkylaryl)phosphite reads on the lack of tris(2,4-di-t-butylphenyl)phosphite in the composition.  
As to claims 27-29, although the Hill fails to explicitly teach the composition does not contain an arylphosphite having an alkyl or t-butyl group in the para-position or does not contain any di(2-t-butylphenyl)monophenyl phosphite, such claim limitations would be obvious to a person of ordinary skill in the art from the recited claims from claim 1’s limitation:

    PNG
    media_image1.png
    372
    483
    media_image1.png
    Greyscale

indicating all phenyls must be substituted and not all phenyls need contain a para-substitution so long as one of the ortho-positions are substituted instead.
Alternatively regarding claim 42, the reference teaches a stabilized polymer composition (claim 8).
As to claims 43-46, Hill teaches the composition further comprises various additives that read on the claimed phenolic antioxidant(s) and (semi)hindered species (col. 10 line 14 to col. 12 line 4), sulfur-containing antioxidants and species (col. 10 lines 31-36), aminic antioxidant (col. 3 line 56 to col. 5 line 24), metal carboxylate and species (col. 13 lines 56-67).

Claims 30 and 32-36 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Hill et al. (US 8,048,946, hereinafter Hill).
Hill teaches a stabilizing antioxidative composition (antioxidant composition, abstract) comprising tris(2-t-buytylphenyl) phosphite (tris(2-tert-butylphenyl)phosphite is an exemplary preferred species of phosphite in the composition, col. 7 lines 21-24 and claim 7), which anticipates the claimed limitation.  When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.  See MPEP 2131.02, II.  The remaining limitation(s) in the claim(s) that the composition or tris(2-t-butylphenyl) phosphite is prepared by certain process(es) are product-by-process limitations.  As described above, product-by-process limitations are not limited to the recited process steps except to the extent they suggest structure of the composition, and, in the instant case, the remainder of the claim already recite limitations that fully describe the structure of the composition/compound (e.g., the mere presence of tris(2-t-butylphenyl) phosphite).  Thus, the product-by-process limitations are extended little patentable weight and Hill meets the claims.  

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 8,048,946, hereinafter Hill) as applied to claims 30 and 32-36 above.
The disclosure of Hill is relied upon as set forth above.
As to claim 31, although Hill fails to explicitly teach the composition does not contain any di(2-t-butylphenyl)monophenyl phosphite, such claim limitations would be obvious to a person of ordinary skill in the art from Hill’s claim 1 limitation:

    PNG
    media_image1.png
    372
    483
    media_image1.png
    Greyscale

indicating all phenyls must be substituted.
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
January 18, 2022